Case
Case 20-42492
     20-42492 Doc
              Doc 74
                  233-10
                      Filed Filed
                            01/14/21
                                  04/13/21
                                        Entered
                                             Entered
                                                 01/14/21
                                                     04/13/21
                                                          16:47:29
                                                              16:45:57
                                                                    DescDesc
                                                                        Main
                        Document
                         Exhibit 10 Page
                                       Page11ofof22
Case
Case 20-42492
     20-42492 Doc
              Doc 74
                  233-10
                      Filed Filed
                            01/14/21
                                  04/13/21
                                        Entered
                                             Entered
                                                 01/14/21
                                                     04/13/21
                                                          16:47:29
                                                              16:45:57
                                                                    DescDesc
                                                                        Main
                        Document
                         Exhibit 10 Page
                                       Page22ofof22
